Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9, 11, 13, 12, 15, 16, 18 are rejected 35 U.S.C. 103 as being unpatentable over White et al. US 2016/0020443 in view of Parsons US 2011/0118890.

Regarding claim 1, White teach a power tool comprising: a housing (Fig. 1B see item 5002, 5003, 5004); 
a brushless DC (BLDC) (Fig. 3A, item 12A) motor arranged within the housing, (Para. 0080, 0110) the motor including a stator having a plurality of phases and a rotor rotatably interacting with the stator; (Para. 0110)
a rectifier configured to receive an alternative current from an alternating current (AC) power supply and output a rectified signal supplied to a DC power bus; an inverter circuit having 
and 
a control module (Fig. 3A, item 14A, Fig. 9A, item 126) configured to control a switching operation of the plurality of power switches to supply electric power from the power supply to the motor (Para. 0038, 0460), 
the inverter circuit (Fig. 10B, item 226) increases current draw by the motor from the power supply (Para. 0182), and within a second segment of the AC half cycle (See Fig. 13) from the second threshold up to a third threshold (The thresholds are interpreted as any area along the AC half cycle before or after the zero-crossing) at or prior to a second zero-crossing of the half cycle, the inverter circuit reduces current draw by the motor from the power supply. (Para. 0066)
Although White teach the control module being configured to control the switching operation of the plurality of power switches within each half AC half cycle of a plurality of consecutive cycles of the AC power supply voltage waveform, 
White is not specific on, within a first segment of the half cycle from a first threshold at or after a first zero-crossing of the AC half cycle up to a second threshold,
However, Parsons teach within a first segment (Fig. 20, item 214) of the half cycle from a first threshold at or after a first zero-crossing of the AC half cycle up to a second threshold (Fig. 20, item 216), (Para. 0118-0119, 0123)


Regarding claim 2, White teach the power tool of claim 1, wherein the second threshold is between the first threshold and a peak of the DC power bus. (Para. 0279) Note the DC bus voltage that separates the two thresholds

Regarding claim 3, White teach the power tool of claim 2, wherein the second threshold is closer to the peak of the DC power bus than the first threshold along a voltage waveform of the DC power bus. (See Fig. 15B)

Regarding claim 4, White teach the power tool of claim 1, wherein the control module is configured to set a pulse-width modulated (PWM) duty cycle of the inverter circuit to a set value in accordance with a target rotational speed of the motor and control the switching operation of the plurality of power switches by pulse-width modulation at the PWM duty cycle. (Para. 0121)

Regarding claim 6 White teach the power tool of claim 4, 
White do not teach wherein the control module is configured to scale the PWM duty cycle from the set value to a higher value than the set value within the first segment of the AC 
However, Parson teach wherein the control module is configured to scale the PWM duty cycle (Fig. item 182) from the set value (Fig. 17, item 202) to a higher value than the set value (Fig. 17, item 206) within the first segment (Fig. 17, item 204) of the AC half cycle, and to a lower value than the set value within the second segment of the AC half cycle. (Para. 0106)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above claimed limitation to the device of White as per Parson, the motivation being that the performance of power system is improved and operation of the electrical switching device is easily accessible and replacement in short time can be provided.

Regarding claim 7, White teach the power tool of claim 6, wherein the control module is configured to scale the PWM duty cycle within the first and second segments of the AC half cycle to obtain a higher power factor than without the scaling of the PWM duty cycle. (Para. 0145, 0697) Note: FIG. 15C depicts an voltage waveform diagrams that are interpreted as first and second segments of the AC half cycle, the depicted/monitored AC current (IAC) disclosed the scaling of the PWM duty cycle with respect to the set current limit and make adjustment as needed.

Regarding claim 8, White teach the power tool of claim 6, wherein the control module is configured to scale the PWM duty cycle by a factor of 1.1 to 1.3 within the first segment of the AC half cycle, and by a factor of 0.85 to 0.99 within the second segment of the AC half cycle. 

Regarding claim 9 White Teach the power tool of claim 1, wherein the control module is configured to set a conduction band associated with each phase of the stator to a set conduction band value, and, for each phase of the stator, drive two of the plurality of motor switches associated with the phase of the stator within the conduction band. (Para. 0042)

Regarding claim 10, White teach the power tool of claim 9, wherein the control module is configured to scale the conduction band from the set conduction band value to a higher value than the set value within the first segment of the AC half cycle, and to a lower value than the set conduction band value within the second segment of the AC half cycle. (Para. 0697) Note: White discloses the duty cycle of both PWM duty cycle, it will be obvious by one with skill in the art that the power factors for the duty cycles with be different.

Regarding claim 11, white teach the power tool of claim 10, wherein the control module is configured to set the conduction band to 120 degrees and scale the conduction band to the higher value in the range of 130 to 150 degrees within the first segment of the AC half cycle, and to the lower value in the range of 100 to 119 degrees within the second segment of the AC half cycle. (Para. 0053-0054)

Regarding claim 13, White teach the power tool of claim 12, wherein the control module increases current draw by the motor from the power supply between the first and second Note: the examiner is interpreting CB degrees of 120 and 130 as the thresholds of when the increase in the motor current is drawn.

Regarding claim 12, White teach a power tool comprising: a housing; a brushless DC (BLDC) motor arranged within the housing, the motor including a stator having a plurality of phases and a rotor rotatably interacting with the stator; 
a rectifier configured to receive an alternative current from an alternating current (AC) power supply and output a rectified signal supplied to a DC power bus; 
an inverter circuit having a plurality of motor switches connected electrically between the DC power bus and the motor and operable to deliver electric power from the DC power bus to the motor; and 
a control module (Fig. 3A, item 14A, Fig. 9A, item 126) configured to control a supply of electric power from the power supply to the motor by controlling a switching operation of the plurality of power switches (Para. 0038, 0460)
a control module (Fig. 3A, item 14A, Fig. 9A, item 126) configured to control a switching operation of the plurality of power switches to supply electric power from the power supply to the motor (Para. 0038, 0460)
the control module being configured to set a pulse-width modulated (PWM) duty cycle of the inverter circuit to a set value in accordance to a target rotational speed of the motor and control the switching operation of the plurality of power switches by pulse-width modulation at the PWM duty cycle, (Para. 0036, 0643)

the control module scales the PWM duty cycle from the set value to a higher value, and between the second threshold and a third threshold at or prior to a second zero-crossing of the half cycle, the control module scales the PWM duty cycle from the set value to a lower value. (Para. 0066)

Regarding claim 15, White teach the power tool of claim 12, wherein the control module is configured to scale the PWM duty cycle to obtain a higher power factor than without the scaling of the PWM duty cycle (Para. 0145, 0697) Note: FIG. 15C depicts an voltage waveform diagrams that are interpreted as first and second segments of the AC half cycle, the depicted/monitored AC current (IAC) disclosed the scaling of the PWM duty cycle with respect to the set current limit and make adjustment as needed.

Regarding claim 16, White teach the power tool of claim 12, wherein the control module is configured to scale the PWM duty cycle by a factor of 1.1 to 1.3 between the first and second thresholds, and by a factor of 0.85 to 0.99 between the second and third thresholds. (Para. 0697) Note: White discloses the duty cycle of both PWM duty cycle, it will be obvious by one with skill in the art that the power factors for the duty cycles with be different.



Regarding claim 18, White teach a power tool comprising: 
a housing; (Para. 0028, 0110)
a brushless DC (BLDC) motor arranged within the housing, the motor including a stator having a plurality of phases and a rotor rotatably interacting with the stator; (Para. 0110)
a rectifier configured to receive an alternative current from an alternating current (AC) power supply and output a rectified signal supplied to a DC power bus; (Para…. the motor control circuit having a rectifier circuit configured to rectify an alternating signal on the AC power line to a rectified voltage signal on a DC bus line.)
an inverter circuit (Fig. 10C) having a plurality of motor switches connected electrically between the DC power bus and the motor and operable to deliver electric power from the DC power bus to the motor; (Para. 0595) and 
a control module (204) configured to control a switching operation of the plurality of power switches to supply an average current from the power supply to the motor, (Para. 0038, 0460)
the control module (item 204) being configured to control the switching operation of the plurality of power switches within each half AC half cycle of a plurality of consecutive cycles of the AC power supply voltage waveform such that, within a first segment of the half cycle from a first threshold at or after a first zero-crossing of the AC half cycle up to a second threshold, the inverter circuit supplies more current than the average current from the power supply to the motor, (Para. 0066, 0075) and 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. US 2016/0020443 in view of Parsons US 2011/0118890 and further in view of Ivankovic US 2017/0222561.

Regarding claim 5, White teach the power tool of claim 4, 
White do not clearly teach wherein the control module is configured to set the PWM duty cycle to zero between the first zero-crossing of the half cycle and the first threshold, and between the third threshold and the second zero-crossing of the half cycle. 
However, Ivankovic teach wherein the control module is configured to set the PWM duty cycle to zero between the first zero-crossing of the half cycle and the first threshold, and between the third threshold and the second zero-crossing of the half cycle. (Para. 0027, 0029 See Fig. 2)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above claimed limitation to the device of White as per Ivankovic, the motivation being that the electro-magnetic interference (EMI) performance of power system is improved and the operating power efficiency of power converter under light load conditions is improved.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. US 2016/0020443 in view of Ivankovic US 2017/0222561

Regarding claim 14, white teach the power tool of claim 12, 
White do not teach wherein the control module is configured to set the PWM duty cycle to zero between the first zero-crossing of the half cycle and the first threshold, and between the third threshold and the second zero-crossing of the half cycle. 
However Ivankovic teach wherein the control module (Fig. 1, item 100) is configured to set the PWM duty cycle to zero between the first zero-crossing of the half cycle and the first threshold (Para. 0038……the collector voltage of low-side transistor Q.sub.2 is coupled to a pin (e.g., a ZVS pin) of PWM control circuit 340.  The collector voltage might be monitored by PWM control circuit 340 for detecting zero-crossings), and
between the third threshold (area along the AC waveform 310 are considered as a thresholde) and the second zero-crossing (See Fig. 2, item B) of the half cycle. (Para. 0038.See Fig. 2)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above claimed limitation to the device of White as per Ivankovic, the motivation being that the electro-magnetic interference (EMI) performance of power system is improved and the operating power efficiency of power converter under light load conditions is improved.



Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. US 2016/0020443 in view of Parsons US 2011/0118890

Regarding claim 17, White teach the power tool of claim 12, 
White do not teach wherein the control module scales the PWM duty cycle in such that an average power within the half cycle produces the target rotational speed. 
However, Parson teach wherein the control module scales the PWM duty cycle in such that an average power within the half cycle produces the target rotational speed. (Para. 0123, See Fig. 22) Note: the numbers along the sign wave are interpreted as the scales of the PWM duty cycle.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above claimed limitation to the device of White as per Parson, the motivation being that the performance of power system is improved and operation of the electrical switching device is easily accessible and replacement in short time can be provided.

Regarding claim 19, White teach the power tool of claim 18, wherein the control module is configured to set a pulse-width modulated (PWM) duty cycle of the inverter circuit to a set value in accordance with a target rotational speed of the motor and control the switching operation of the plurality of power switches by pulse-width modulation at the PWM duty cycle (Para. 0036), 

However, Parson teach wherein the control module is configured to scale the PWM duty cycle (Fig. item 182) from the set value (Fig. 17, item 202) to a higher value than the set value (Fig. 17, item 206) within the first segment (Fig. 17, item 204) of the AC half cycle, and to a lower value than the set value within the second segment of the AC half cycle. (Para. 0106)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above claimed limitation to the device of White as per Parson, the motivation being that the performance of power system is improved and operation of the electrical switching device is easily accessible and replacement in short time can be provided.

Regarding claim 20, White teach the power tool of claim 18, wherein the control module is configured to set a conduction band associated with each phase of the stator to a set conduction band value, and, for each phase of the stator, drive two of the plurality of motor switches associated with the phase of the stator within the conduction band (Para. 0042), 
White do not teach wherein the control module is configured to scale the conduction band from the set conduction band value to a higher value than the set value within the first segment of the AC half cycle, and to a lower value than the set conduction band value within the second segment of the AC half cycle.
However, Parson teach wherein the control module is configured to scale the PWM duty cycle (Fig. item 182) from the set value (Fig. 17, item 202) to a higher value than the set value 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the above claimed limitation to the device of White as per Parson, the motivation being that the performance of power system is improved and operation of the electrical switching device is easily accessible and replacement in short time can be provided.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846